Title: From George Washington to Samuel Adams, Sr., 29 March 1783
From: Washington, George
To: Adams, Samuel, Sr.,Dalton, Tristram


                        
                             
                            Gentlemen
                            Head Quarters. 29th Mar. 1783
                        
                        I have the Honor to acknowlege the Receipt of your joint Letter of the 18th instant.
                        Happy, inexpressibly happy, in the certain Intelligence, of a general Peace, which was concluded on the 20th
                            Jnry—I feel an additional pleasure in reflecting that this glorious Event will prove a sure means to dispel the Fears
                            expressed by your Commonwealth for their North Eastern Boundary, that Territory being by the Treaty secured to the United
                            States, in its full Extent.
                        I have to thank you for doing me the justice to believe that my attention to all parts of the United States
                            is extended in proportion to the magnitude of the object & that no partial considerations have any influence on my
                            conduct.
                        You will permit me Gentlemen, on this occasion, to express my warmest Congratulations to you—to the Senate &Representatives of your Commonwealth—and thro’ them, to all its good Citizens; whose prompt Exertions in the general
                            Cause, have contributed largely towards the Attainment of that great Prize, for which the United States have so long
                            & successfully contended. I am &c.
                        
                            G.W.
                        
                    